DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/24/2021, claims 1, 18 are amended, claims 5- 8, 13- 17, 22- 25, 30- 36 were cancelled. Claims 1- 4, 9- 12, 18- 21, 26- 29 and 37- 40 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 3/24/2021 have been fully considered but they are not persuasive. 
On page 10, lines 3- 14 of remarks, applicant argues, “however there is no disclosure that D2D service can be received in the first DRX period. For Rule 3 related features in Siomina, two DRX mechanisms are obtained after dividing the DRX mechanism: one mechanism is for cellular service and the other mechanism is for D2D service. However, the first mechanism is not used for D2D service when the other mechanism is in dormant period. Therefore, Siomina does not disclose the features “receiving, by a terminal, data of a second service of the terminal by using a first resource corresponding to a first service during an on-duration of a first discontinuous reception (DRX) mechanism of the first service when a second discontinuous reception (DRX) mechanism of the second service is in a dormant period” of claim 1”.
Examiner notes that applicant has amended the claim language for claims 1 and 18, but respectfully submits that the previously used prior art Siomina teaches those amendments (Examiner needs to change some citations for that). For example Siomina (i.e. Iana here) states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within a DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012].
On page 11 second paragraph of remarks, applicant argues, “..However, Siomina (i.e. Iana here) discloses in rule 2 that the first DRX mechanism is for cellular service and the other DRX mechanism is for D2D service. Nothing in Siomina discloses entering an on-duration in a second DRX mechanism of the second service during an on-duration of the first DRX mechanism of the first service. Nothing in Siomina discloses entering an on-duration in a second DRX mechanism of the second service during an on-duration of the first DRX mechanism of the first service either”.
Examiner disagrees and respectfully submits that Iana as per  [0128] teaches that the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 9- 12, 18- 21, 26- 29, 37- 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US Pub. No. 2016/0044740 A1) in view of Wu et al. (US Pub. No. 20170273137 A1).

	Regarding claim 1, Iana teaches a data transmission method (see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here), comprising:
	receiving, by a terminal, data of a second service of the terminal by using a first resource corresponding to a first service during an on-duration of a first discontinuous reception (DRX) mechanism of the first service (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be considered as a D2D service and first service as a cellular service), when a second discontinuous reception (DRX) mechanism of the second service is in a dormant period (Siomina states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within a DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012]). 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iana with different teaching with employing different rules to make system more efficient wherein resources can be managed/utilized more effectively in the communication system.
	Here Iana fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service.. further see [0079]… .. configured dynamically, that 

	Regarding claim 2, Iana in view of Wu states as per claim 1, wherein the first DRX mechanism refers to a DRX mechanism of the terminal on the first resource corresponding to the first service, the second DRX mechanism refers to a DRX mechanism of the terminal on a second resource corresponding to the second service, and difference between the first resource and the second resource comprises difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service, or comprises difference between a baseband processing mode corresponding to the first service and a baseband processing mode corresponding to the second service under a same radio frequency resource; Iana see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service).


	Regarding claim 3, Iana in view of Wu states as per claim 1, wherein receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service; already discussed above in primary reference Iana; further Iana states about receiving, by the terminal, a downlink control channel during the on-duration of the first DRX mechanism corresponding to the first service, wherein the downlink control channel is used for scheduling the data of the second service (as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). i.e. during initial 70% of the ON duration is dedicated for cellular data (i.e. second data) (here DRXs are applicable for both services i.e. 1st part  (70%) for cellular (i.e. first DRX which time the UE monitors the PDCCHs for possible allocations; further see [0083] and [0109] the UE 20 receives some assistance or configuration for D2D operation (i.e. second service) via a cellular DL control channel (i.e. corresponding to the first service) (e.g., such as PDCCH or Enhanced or Evolved Physical Downlink Control Channel (EPDCCH)) or via DL higher-layer protocol (e.g., RRC) and thus the UE 20 may need some time to receive and process the received information (e.g., Tmin=4 ms)); and receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service according to the downlink control channel; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be D2D service and first time period is of a first DRX mechanism having first resource and at that first time period second DRX mechanism is in dormant period)).

	Regarding claim 4, Iana in view of Wu states as per claim 1, wherein the method further comprises: entering, by the terminal, an on-duration at a start position of an on-duration of the second DRX mechanism; or entering, by the terminal, a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu 

	Regarding claim 9, Iana teaches a data transmission method (see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here), comprising:
	entering, by a terminal, an on-duration in a second discontinuous reception (DRX) mechanism of a second service during an on-duration of a first discontinuous reception (DRX) mechanism of a first service; receiving, by the terminal, data of the second service by using a second resource corresponding to the second service during the on-duration of the first DRX mechanism (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iana with different teaching with employing different rules to make system more efficient wherein resources can be managed/utilized more effectively in the communication system.
	Here Iana states about exemplary rule #3 see [0106] regarding Sharing the same ON duration; but fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service.. further see [0079]… .. configured dynamically, that is, in a period of time, the priority of the proximity-based service is higher than that of the cellular service in the UE, and in another period of time, the priority of the cellular service is higher than that of the proximity-based service in the UE…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wu with the teachings of Iana to make system more effective. Having a mechanism wherein a priority of the second service is greater than a priority of the first service; greater way prioritization for data transmission can be carried out in the communication system.
	
claim 10, Iana in view of Wu states as per claim 9, wherein the first DRX mechanism refers to a DRX mechanism of the terminal on the first resource corresponding to the first service, the second DRX mechanism refers to a DRX mechanism of the terminal on a second resource corresponding to the second service, and difference between the first resource and the second resource comprises difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service, or comprises difference between a baseband processing mode corresponding to the first service and a baseband processing mode corresponding to the second service under a same radio frequency resource; Iana see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service).

	Regarding claim 11, Iana in view of Wu states as per claim 9, wherein entering, by the terminal, the on-duration in the second DRX mechanism of the second service comprises:
	receiving, by the terminal, indication information during the on-duration of the first DRX mechanism, wherein the indication information is sent by a network side device when the network side device detects to-be-transmitted data of the second service of the terminal during the on-duration of the first DRX mechanism and the second DRX mechanism is in a dormant period; and entering, by the terminal, the on-duration in the second DRX mechanism of the second service according to the indication information (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).

Regarding claim 12, Iana in view of Wu states as per claim 9, wherein receiving, by the terminal, the data of the second service by using the second resource corresponding to the second service during the on-duration of the first DRX mechanism already discussed above in primary reference Iana; further Iana states about receiving, by the terminal, a downlink control channel during the on-duration of the first DRX mechanism and during the on-duration of the second DRX mechanism corresponding to the second service, wherein the downlink control channel is used for scheduling the data of the (as per discussed above about as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). i.e. during initial 70% of the ON duration is dedicated for cellular data (i.e. second service) (here DRXs are applicable for both services i.e. 1st part  (70%) for cellular (i.e. first DRX mechanism) and 2nd part (30% ) for D2D operation (i.e. second DRX mechanism)) hence during 30% of that ON duration second DRX mechanism for second service is in a dormant period (i.e. for second service), but active for first service (i.e. D2D operation); now refer to [0081] wherein When DRX is configured, the UE may be further configured with an "on-duration" timer during which time the UE monitors the PDCCHs for possible allocations; further see [0083] .. The "on-duration" (sometimes referred to herein as ON duration or DRX ON duration) is a duration in DL subframes that the UE waits for, after waking up from DRX, to receive PDCCHs. If the UE successfully decodes a PDCCH, the UE stays awake and starts an inactivity timer; secondary reference Wu states in [0076- 0077] when a clock of an inactivity timer and/or a retransmission timer operates, the UE receives data according to the priorities of the proximity-based service and the cellular service. For example, when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service (i.e. second service) is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service); and receiving, by the terminal, the data of the (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period).

	Regarding claim 18, Iana teaches a terminal, comprising: a processor, a memory, and a transceiver, wherein the processor communicates with the memory and the transceiver; the memory is used for storing program codes and data, and the processor is used for invoking the program codes and data to (see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here), comprising:
	receive data of a second service through the transceiver by using a first resource corresponding to a first service during an on-duration of a first discontinuous reception (DRX) mechanism of the first service (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be considered as a D2D service and first service as a cellular service), when a (Siomina states in [0008] about a wireless device enabled to operate in a cellular communications network is configured to, or operable to, determine a first time period within a DRX cycle for cellular operation (i.e. first service) and a second time period within a DRX cycle for D2D operation (i.e. second service), where the first time period and the second time period are non-overlapping time periods (i.e. first time period is configured for first service and second time period for second service). The wireless device is further configured to perform a D2D operation (i.e. second service) during the first time period (i.e. first resource) and a cellular operation (i.e. first service) during the second time period (i.e. here receiving data of second service using first resource (i.e. first time period) which is corresponding to first service) (emphasis added)); now refer to [0012] in context with [0008].. the wireless device is configured with a common DRX cycle for both DL cellular operation and D2D operation, the first time period is one of a DRX OFF duration and a DRX ON duration of the common DRX cycle, and the second time period is another one of the DRX ON duration and the DRX OFF duration of the common DRX cycle. In some embodiments, the first time period is the DRX ON duration (i.e.  on-duration which is corresponds to first service (i.e. cellular) for first time period; see [0008]) of the common DRX cycle, and the second time period is the DRX OFF duration (i.e. dormant period which is configured for second time period and second time period used for second service operation (i.e. here D2D) as per [0008]) (emphasis added) of the common DRX cycle; see [0012]). 

	Here Iana fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service.. further see [0079]… .. configured dynamically, that is, in a period of time, the priority of the proximity-based service is higher than that of the cellular service in the UE, and in another period of time, the priority of the cellular service is higher than that of the proximity-based service in the UE…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wu with the teachings of Iana to make system more effective. Having a mechanism wherein a priority of the second service is greater than a priority of the first service; greater way prioritization for data transmission can be carried out in the communication system.

	Regarding claim 19, Iana in view of Wu states as per claim 18, wherein the first DRX mechanism refers to a DRX mechanism of the terminal on the first resource corresponding to the first service, a second DRX mechanism refers to a DRX  [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service).

	Regarding claim 20, Iana in view of Wu states as per claim 18, wherein the processor is specifically used for: receiving a downlink control channel during the on-(as per discussed above about as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). i.e. during initial 70% of the ON duration is dedicated for cellular data (i.e. second data) (here DRXs are applicable for both services i.e. 1st part  (70%) for cellular (i.e. first DRX mechanism) and 2nd part (30% ) for D2D operation (i.e. second DRX mechanism)) hence during 30% of that ON duration second DRX mechanism for second service is in a dormant period (i.e. for second service), but active for first service (i.e. D2D operation); now refer to [0081] wherein When DRX is configured, the UE may be further configured with an "on-duration" timer during which time the UE monitors the PDCCHs for possible allocations; further see [0083] and [0109] the UE 20 receives some assistance or configuration for D2D operation (i.e. second service) via a cellular DL control channel (i.e. corresponding to the first service) (e.g., such as PDCCH or Enhanced or Evolved Physical Downlink Control Channel (EPDCCH)) or via DL higher-layer protocol (e.g., RRC) and thus the UE 20 may need some time to receive and process the received information (e.g., Tmin=4 ms)); and receiving the data of the second service of the terminal by using the first resource corresponding to the first service according to the downlink control channel; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of here data of a second service can be D2D service and first time period is of a first DRX mechanism having first resource and at that first time period second DRX mechanism is in dormant period)).
	
	Regarding claim 21, Iana in view of Wu states as per claim 18, wherein the processor is further used for: entering an on-duration at a start position of an on-duration of a second DRX mechanism; or entering a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu when the UE changes from using the part I resources into using the part II resources, the use of the DRX parameters of the part I resources is stopped, and the use of the DRX parameters of the part II resources begins; and when the UE changes from using the part II resources into using the part I resources, the use of the DRX parameters of the part II resources is stopped, and the use of the DRX parameters of the part I resources begins. When the clock of the inactivity timer (i.e. representing ON duration here) and/or the retransmission timer operates, the UE may perform reception according to the priorities of the cellular service and the ProSe service. It implies that the terminal enters into the dormant or on-duration at the start of the DRX scheme; see in [0064- 0083].

	Regarding claim 26, Iana teaches a terminal, comprising: a processor, a memory, and a transceiver, wherein the processor communicates with the memory and the transceiver;
(see Figs. 9 for data transmission method; see [0042] wherein wireless device or UE as a terminal here):
	enter an on-duration in a second discontinuous reception (DRX) mechanism of a second service during an on-duration of a first discontinuous reception (DRX) mechanism of a first service; and the processor is used for receiving data of the second service through the transceiver by using a second resource corresponding to the second service during the on-duration of the first DRX mechanism (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Iana with different teaching with employing different rules to make system more efficient wherein resources can be managed/utilized more effectively in the communication system.
	Here Iana states about exemplary rule #3 see [0106] regarding Sharing the same ON duration; but fails to state about wherein a priority of the second service is greater than a priority of the first service; however Wu states in  [0077- 0079].. , when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service is higher than that of the proximity-based service, the UE preferentially 
	
	Regarding claim 27, Iana in view of Wu states as per claim 26, wherein the first DRX mechanism refers to a DRX mechanism of the terminal on the first resource corresponding to the first service, the second DRX mechanism refers to a DRX mechanism of the terminal on a second resource corresponding to the second service, and difference between the first resource and the second resource comprises difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service, or comprises difference between a baseband processing mode corresponding to the first service and a baseband processing mode corresponding to the second service under a same radio frequency resource; Iana see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)….(here D2D and cellular services having difference between a radio frequency (RF) band corresponding to the first service and a radio frequency (RF) band corresponding to the second service).

	Regarding claim 28, Iana in view of Wu states as per claim 26, wherein the processor is specifically used for receiving indication information through the transceiver during the on-duration of the first DRX mechanism, wherein the indication information is sent by a network side device when the network side device detects to-be-transmitted data of the second service of the terminal during the on-duration of the first DRX mechanism and the second DRX mechanism is in a dormant period; and the processor is specifically used for entering the on-duration in the second DRX mechanism of the second service according to the indication information (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).
	
	Regarding claim 29, Iana in view of Wu states as per claim 26, wherein the processor is specifically used for receiving a downlink control channel through the transceiver during the on-duration of the first DRX mechanism and during the on-duration of the second DRX mechanism corresponding to the second service, wherein the downlink control channel is used for scheduling the data of the second service (as per discussed above about as per exemplary rule #3 see [0106] regarding Sharing the same ON duration, wherein he UE 20 may receive both types of signals during the same ON duration but during non-overlapping times (e.g., receive DL cellular signals during an initial 70% of the ON duration and receive D2D signals during the remaining 30% of the same ON duration). i.e. during initial 70% of the ON duration is dedicated for cellular data (i.e. second service) (here DRXs are applicable for both services i.e. 1st part  (70%) for cellular (i.e. first DRX mechanism) and 2nd part (30% ) for D2D operation (i.e. second DRX mechanism)) hence during 30% of that ON duration second DRX mechanism for second service is in a dormant period (i.e. for second service), but active for first service (i.e. D2D operation); now refer to [0081] wherein When DRX is configured, the UE may be further configured with an "on-duration" timer during which time the UE monitors the PDCCHs for possible allocations; further see [0083] .. The "on-duration" (sometimes referred to herein as ON duration or DRX ON duration) is a duration in DL subframes that the UE waits for, after waking up from DRX, to receive PDCCHs. If the UE successfully decodes a PDCCH, the UE stays awake and starts an inactivity timer; secondary reference Wu states in [0076- 0077] when a clock of an inactivity timer and/or a retransmission timer operates, the UE receives data according to the priorities of the proximity-based service and the cellular service. For example, when the priority of the proximity-based service is higher than that of the cellular service, the UE preferentially receives data of the proximity-based service, and when the priority of the cellular service (i.e. second service) is higher than that of the proximity-based service, the UE preferentially receives data of the cellular service); and the processor is specifically used for receiving the data of the second service through the transceiver by using the second resource corresponding to the second service according to the downlink control channel during the on-duration of the first DRX mechanism; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states that the UE 20 configured with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be cellular service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period).

	Regarding claim 37, Iana in view of Wu states as per claim 2, wherein receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service; already discussed above in primary reference Iana; further Iana states about receiving, by the terminal, a downlink control channel during the on-duration of the first DRX mechanism corresponding to the first service, wherein the downlink control channel is used for scheduling the data of the second service (as which time the UE monitors the PDCCHs for possible allocations; further see [0083] and [0109] the UE 20 receives some assistance or configuration for D2D operation (i.e. second service) via a cellular DL control channel (i.e. corresponding to the first service) (e.g., such as PDCCH or Enhanced or Evolved Physical Downlink Control Channel (EPDCCH)) or via DL higher-layer protocol (e.g., RRC) and thus the UE 20 may need some time to receive and process the received information (e.g., Tmin=4 ms)); and receiving, by the terminal, the data of the second service of the terminal by using the first resource corresponding to the first service according to the downlink control channel; already discussed above (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be D2D service and first time period is of a first DRX mechanism having first resource and at that first time period second DRX mechanism is in dormant period)).
	
	Regarding claim 38, Iana in view of Wu states as per claim 2, wherein the method further comprises: entering, by the terminal, an on-duration at a start position of an on-duration of the second DRX mechanism; or entering, by the terminal, a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu when the UE changes from using the part I resources into using the part II resources, the use of the DRX parameters of the part I resources is stopped, and the use of the DRX parameters of the part II resources begins; and when the UE changes from using the part II resources into using the part I resources, the use of the DRX parameters of the part II resources is stopped, and the use of the DRX parameters of the part I resources begins. When the clock of the inactivity timer (i.e. representing ON duration here) and/or the retransmission timer operates, the UE may perform reception according to the priorities of the cellular service and the ProSe service. It implies that the terminal enters into the dormant or on-duration at the start of the DRX scheme; see in [0064- 0083].

	Regarding claim 39, Iana in view of Wu states as per claim 3, wherein the method further comprises: entering, by the terminal, an on-duration at a start position of an on-duration of the second DRX mechanism; or entering, by the terminal, a dormant duration at the start position of the on-duration of the second DRX mechanism; Wu when the UE changes from using the part I resources into using the part II resources, 

	Regarding claim 40, Iana in view of Wu states as per claim 10, wherein entering, by the terminal, the on-duration in the second DRX mechanism of the second service comprises:
	receiving, by the terminal, indication information during the on-duration of the first DRX mechanism, wherein the indication information is sent by a network side device when the network side device detects to-be-transmitted data of the second service of the terminal during the on-duration of the first DRX mechanism and the second DRX mechanism is in a dormant period; and entering, by the terminal, the on-duration in the second DRX mechanism of the second service according to the indication information (see [0127] … the UE 20 obtains one or more DRX cycle sharing rules/configurations (i.e. here configurations indicating resources for services operations like see [0098] resource/s for D2D service same way other service (here cellular) has resource/s configured at UE specifically see lines 11- 14 of [0098] states with a DRX cycle(s) (see [0019].. the first and second time periods are within different DRX cycles.. each of the different DRX cycles is one of a DL cellular DRX cycle and a common DRX cycle for both DL cellular and D2D operation i.e. here one DRX cycle as a first DRX mechanism having a first resource correspondence with first service and the other different DRX cycle as a second DRX mechanism having a second resource correspondence with second service) receives a radio signal during the ON duration of the DRX cycle(s)) (step 100)…. the DRX sharing rule(s) may include: sharing using DRX ON and DRX OFF durations (i.e., exemplary rule #1), sharing different DRX ON durations (i.e., exemplary rule #2), sharing the same DRX ON duration (i.e., exemplary rule #3), ensuring Tmin and/or Tmax between non-overlapping time periods within a DRX cycle(s) used for D2D and cellular operations (i.e., exemplary rule #4), ensuring a certain order between D2D and cellular operations (i.e., exemplary rule #5), or any combination thereof (i.e., exemplary rule #6); now refer to [0128] the UE 20 determines non-overlapping time periods within one or more DRX cycles for performing D2D and cellular operations, e.g., according to the obtained DRX cycle sharing rule(s) (step 102)…. the UE 20 determines a first time period within a DRX cycle for cellular operation(s) and a second time period within the same DRX cycle or a different DRX cycle (depending on the embodiment or DRX sharing rule) for D2D operation(s) (refer to [0008], [0012] (device configurations for cellular/D2D operations for first/second time periods configured for ON/OFF durations OFF as a dormant duration)]). The first and second time periods are non-overlapping such that the UE 20 is able to, e.g., receive both cellular signals and D2D signals even if/though the UE 20 is only capable of receiving one of these types of signals at a time (i.e. here data of a second service can be D2D service and first time period is of a first DRX mechanism having second resource and at that first time period second DRX mechanism is in dormant period)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468